Citation Nr: 1029764	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  09-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1953 to April 1955.  
The Veteran had subsequent Army Reserve service.  The Veteran 
died in September 1992.  The appellant is advancing her claim as 
the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision denying service 
connection for the cause of the Veteran's death by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded by the Board in March 2010.

The Board observes that the RO also denied entitlement to death 
pension benefits based on excessive income, but the appellant's 
June 2008 notice of disagreement did not express disagreement and 
a desire to appeal that determination.

The Board notes that in July 2010 VA received a statement from 
the appellant in support of her claim along with multiple 
records.  The Board finds that the appellant's contentions and 
records have already been considered by VA; therefore, the 
appellant is not prejudiced by a decision on the claim at this 
time.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 1992; the immediate cause of 
death was non small cell carcinoma of the lung.

2.  Service connection was not in effect for any disability 
during the Veteran's lifetime.

3.  The Veteran's death was not proximately due to or the result 
of a disability incurred in or aggravated by his service.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that letters dated in February 2007 and October 
2008 informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought on appeal, 
as well as the types of evidence VA would assist her in 
obtaining, and her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
with regard to Dependency and Indemnity Compensation (DIC) 
claims, section 5103(a) notice must include: (1) a statement of 
the conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected. 

The Board notes that the RO sent the appellant an October 2008 
correspondence that fully complied with Hupp.  Her claim was 
thereafter readjudicated in November 2008 via a statement of the 
case and in June 2010 via a supplemental statement of the case.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding 
that the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure a 
timing defect).

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the appellant has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. 
§ 3.159(c).  In this case, the Veteran's service treatment 
records are on file, as are pertinent VA treatment records and a 
private medical records.  The record also includes a 1964 Social 
Security award letter showing disability entitlement effective 
from July 1964.  The Board finds that delay in appellate review 
to attempt to locate any records associated with that award, made 
over fifty years ago, would serve no useful purpose.  It is not 
only highly doubtful that such records are still available after 
so many years, but the Board finds that the records would not 
provide any potentially relevant evidence regarding the claim of 
entitlement to service connection for the cause of the Veteran's 
death.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 
2010).  In this regard, the appellant's underlying legal 
arguments are based on contentions that the Veteran's cause of 
death was due to his schizophrenia.  However, it is already clear 
from the record that the Veteran's earliest post-service mental 
health treatment occurred in March 1962, and such records are 
associated with the claims file.  In addition, the RO denied 
entitlement to service connection for schizophrenic reaction in 
April 1962.  Therefore, the Board finds that no useful purpose 
would be served in this case by delaying appellate review for any 
such SSA records, which are subsequent to the March 1962 VA 
treatment.  Moreover, as discussed below, there is no persuasive 
evidence to even suggest that the Veteran's mental illness played 
any role in his death due to lung cancer.  The Board concludes 
that the record, as it stands, includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a VA medical opinion is 
unnecessary to decide the claim for service connection for the 
cause of the Veteran's death.  In Delarosa v. Peake, 515 F.3d 
1319 (Fed. Cir. 2008), the Federal Circuit held that VA's duty to 
obtain a medical opinion under 38 U.S.C. § 5103A(d) does not 
apply to a DIC claim, as the applicability of this provision is 
explicitly limited to claims for disability compensation.  
Moreover, the Board notes that 38 U.S.C. § 5103A(a) does not 
always require VA to assist the claimant in obtaining a medical 
opinion or examination.  Under § 5103A(a), VA only needs to make 
reasonable efforts to assist a claimant in obtaining a medical 
opinion when such opinion is "necessary to substantiate the 
claimant's claim for a benefit."  Here, as will be discussed in 
greater detail below, the Board finds that there is no evidence 
which is both competent and credible suggesting a link between 
the Veteran's death and his active service.  Thus, 
notwithstanding the fact that VA had no obligation to obtain a 
medical opinion, the Board finds there was no basis to obtain 
one.

The Board finds there was substantial compliance with its March 
2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008) (holding that only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination 'more than 
substantially complied with the Board's remand order').  In this 
regard, additional VA treatment records were obtained.  
Therefore, the Board will proceed to review and decide the claims 
based on the evidence that is of record.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant, to notify and assist her, have been 
fulfilled with respect to the issue on appeal and the appellant 
is not prejudiced by a decision on the claim at this time.

Laws and Regulations

The appellant is claiming entitlement to service connection for 
cause of the Veteran's death. Specifically, it appears that the 
appellant's contention is that her husband's non small cell 
carcinoma of the lung, which led to his death, was related to his 
schizophrenia, which she claims was related to his service.

In a claim of service connection for the cause of the veteran's 
death, evidence must be presented that links the fatal disease to 
a period of military service or to an already service-connected 
disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.312.  Evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  A service-connected disability is 
the principal cause of death when that disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
A contributory cause of death must be causally connected to death 
and must have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffered from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Additionally, for Veterans who have served 90 days 
or more of active service during a war period or after December 
31, 1946, certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background and Analysis

The appellant's contention is that her husband's death was due to 
an acquired psychiatric disorder (described as "post war 
syndrome" and "post traumatic stress syndrome"), and that his 
disorder (diagnosed as schizophrenia) was related to service.  
The Board notes that an April 1962 RO rating decision denied a 
claim by the Veteran for service connection for schizophrenia, 
and, at the time of the Veteran's death, service connection was 
not in effect for any disability.  A certificate of death on file 
shows that the Veteran died in September 1992.  The immediate 
cause of death was recorded as "non small cell carcinoma of 
lung," and the approximate interval between onset and death was 
listed as a month.  The certificate did not document any 
underlying causes of death, and states that an autopsy was not 
performed.

The Veteran's service treatment records reflect that he was 
treated on one occasion for trouble breathing, and do not reflect 
any ongoing respiratory disability.  In addition, his records do 
not reflect any treatment or complaints referable to any mental 
health disorder.  During an April 1955 examination performed for 
retirement purposes, the Veteran's lungs and chest were 
clinically evaluated as normal; he was also clinically evaluated 
as psychiatrically normal.  

The Veteran's post-service medical records document ongoing 
treatment for schizophrenia from March 1962, which was 
approximately 7 years after discharge from active military 
service.  A VA admission examination from March 1962 states that 
the Veteran was in a catatonic state on admission.  The 
examination report states that the Veteran had made a marginal 
type of social and economic adjustment for several years; 
however, he became hyper-religious about a month prior to his 
current hospitalization.  During the examination, the Veteran 
reported that during his active military service he was stationed 
in Korea with an anti-aircraft group, but that he was not in 
combat.  He also reported no previous hospitalizations, including 
during service.  Physical examination of the Veteran revealed 
that his lungs were clear to percussion and auscultation.  A 
chest x-ray of the Veteran was normal.  The Veteran acknowledged 
auditory hallucinations, and also offered paranoid projections 
directed at his wife.  The examiner stated that it seemed that 
the auditory hallucinations and paranoid projections had been 
present for about a week.  The examiner diagnosed the Veteran 
with schizophrenic reaction, acute undifferentiated type, 
manifested by catatonic features, paranoid projections, auditory 
hallucinations, hyper-religiosity, loss of affect, active.

As previously noted, the RO denied entitlement to service 
connection for schizophrenic reaction, acute, undifferentiated 
type in an April 1962 rating decision.  The RO ultimately found 
that service connection was not established since the Veteran's 
psychosis was shown to have had its onset in 1962, and there was 
no evidence of neuropsychiatric disorder during service or within 
the regulatory period subsequent to discharge.  However, a June 
1964 VA rating decision granted entitlement to a nonservice-
connected pension for schizophrenic reaction, paranoid type.  

A VA admission examination from March 1965 states that the 
Veteran was readmitted to the hospital for his second period of 
hospitalization, coming by transfer from a state hospital.  
Physical examination of the Veteran revealed that his chest was 
sthenic type, his lungs were clear to percussion and 
auscultation, and expansion of his thorax was free, equal and 
symmetrical.  An x-ray of the Veteran's chest was normal.  The 
examiner diagnosed the Veteran with schizophrenic reaction, 
chronic, severe, undifferentiated type, manifested by affectivity 
changes, marked disorganization in ideation, grandiosity, hyper-
religiosity and loss of contact with reality, active.

A VA physical examination from March 1972 found the Veteran's 
chest to be of normal shape and configuration, there was no 
dyspnea, and his lung fields contained no rales.  The clinician's 
impression was negative physical examination, and that the 
Veteran had schizophrenia, chronic hebephrenic type, severe.

VA treatment records document that the Veteran underwent a CAT 
scan of his chest and upper abdomen in November 1991.  The CAT 
scan report states that the Veteran had a 5 centimeter (cm.) 
presumed neoplasm in the region of the lingual of the left lung 
abutting but not clearly invading the left chest wall or the 
right pulmonary outflow tract.  There was a second tiny 
nodularity in the right upper lung of unknown clinical 
significance.  There was no definite mediastinal lymph node 
enlargement.  The CAT scan of the upper abdomen was grossly 
normal.  The Veteran underwent another CAT scan of his chest in 
July 1992.  The CAT scan report states that the Veteran had a 
breathing artifact, there were mass like densities in both lungs, 
there were emphysematous changes in both upper lobes, and there 
were no other significant interval changes.  The Veteran was 
admitted to a VA medical center in August 1992 with carcinoma of 
the lung.  At that time the Veteran was diagnosed with a lung 
lesion, chronic schizophrenia, psychogenic polydipsia and 
hyponatremia, chronic obstructive pulmonary disease (COPD), and 
possible lung carcinoma.  An August 1992 x-ray report of the 
Veteran's chest states that the Veteran almost certainly had a 
tumor in the left midlung field, probably with post-obstructive 
pneumonia, most likely a second tumor in the right upper lobe, 
fibrotic changes in both lung bases with progression since 1991, 
and COPD.  The Veteran was provided another x-ray of his chest in 
September 1992.  The report states that there was a diffuse 
interstitial and alveolar infiltrate in both perihilar regions 
and at the right lung base, as well as a mass-like density 
overlying the left hilum and a pleural based mass density in the 
right upper lateral chest.
Subsequently, the Veteran died in September 1992.  As previously 
noted, the death certificate stated that the immediate cause of 
death was "non small cell carcinoma of lung," the approximate 
interval between onset and death was listed as a month, there 
were no underlying causes of death documented, and an autopsy was 
not performed.

The Board observes that the appellant submitted an application 
for burial benefits in September 1992.  At that time the 
appellant specifically stated that she was not claiming that the 
cause of the Veteran's death was due to service.

The appellant does not contend, nor does any evidence of record 
suggest, that non small cell carcinoma of the lung manifested 
during service or within any presumptive period immediately 
following service.  Indeed, the Veteran's death certificate 
indicates that the onset of non small cell carcinoma of the lung 
was only one month prior to death, or approximately 37 years 
after separation from active military service.  Rather, the 
claimant contends that the Veteran's acquired psychiatric 
disorder (diagnosed as schizophrenia) was related to his active 
military service, and that that disorder caused and/or 
contributed to his death.

The Veteran's service records do not document any treatment for 
non small cell carcinoma of the lung or mental health disorder.  
Although the Veteran was treated on one occasion for trouble 
breathing during his service, the medical examiner determined the 
Veteran's lungs and chest to be clinically normal during his 
separation examination.  In addition, the examiner found the 
Veteran to be psychiatrically normal.  It thus appears that the 
examiner believed that there were no pertinent medical problems 
related to the Veteran's lungs or mental health at the time of 
his discharge.  The Board notes that there is no medical evidence 
showing that the Veteran's in-service complaint of trouble 
breathing had any relationship to his death, nor does any medical 
evidence suggest any relationship between the Veteran's death and 
his psychiatric disorder.

The Veteran's post-service medical records do not document 
treatment for schizophrenia until approximately 7 years after 
discharge from active military service.  In addition, in March 
1962 and March 1965, the Veteran's lungs were clear to percussion 
and auscultation, and x-rays of his chest were normal.  The lack 
of any post-service medical records documenting a respiratory 
illness or the Veteran's schizophrenia until many years after 
leaving active duty is probative to the issue of chronicity of 
the disabilities.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

After a thorough review of the medical evidence, the Board must 
conclude that service connection is not warranted for the 
Veteran's cause of death.  There is no medical evidence in 
service documenting non small cell carcinoma of the lung or any 
mental health disorder (specifically including schizophrenia).  
Significantly, the Board notes that there is no clinical medical 
nexus evidence of record relating the Veteran's service in the 
military to his death, his non small cell carcinoma of the lung, 
or his schizophrenia.

The Board recognizes the statements from the appellant indicating 
that the Veteran's death is related to his service.  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Nevertheless, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  In 
other words, the appellant is competent to describe how the 
Veteran looked and behaved since his discharge from service.  
However, as a lay witness, she has not demonstrated that she has 
the medical expertise required to determine whether the Veteran's 
death was related to his service.  While the appellant's 
contentions have been carefully considered, these contentions are 
outweighed by the medical evidence of record which argues against 
her claim.

In conclusion, the Board sympathizes with the appellant for her 
loss; however, a preponderance of the evidence is against the 
appellant's claim for entitlement to service connection for the 
cause of the Veteran's death.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


